DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 of claim 1 recites the limitation “applying a pressure driving signal to second sensing electrodes at at least some idle times”.  Limitation should only state “at” for grammatical purposes.  Appropriate correction is required.

 Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENG et al (US 2018/0046279) in view of DING et al (US 2017/0277329).
Regarding claim 1, WENG discloses a method for driving a touch screen (abstract), the method comprising: applying a touch driving signal to sub-electrodes of first sensing electrodes for each of a plurality of touch driving times that are periodically repeated (Figure 8, 9; paragraph 18-22, 27-29); and applying a pressure driving signal to second sensing electrodes at least some idle times from among idle times between the touch driving times such that the idle times include a first group during which pressure driving signal is applied at predetermined intervals of idle times (Figure 8, 9; paragraph 18-22, 27-29).  However, WENG does not expressly disclose a second group during which the pressure driving signal is not applied.  In a similar field of endeavor, DING discloses applying a pressure driving signal to second sensing electrodes to a second group during which the pressure driving signal is not applied (Figure 6, paragraph 49-51; touch mode in which pressure sensing is not applied).  Therefore it would have been obvious to a person of ordinary skill in the art to modify WENG to include the teachings of DING, since DING states such a modification would provide control of driving phases over an detection array.  Furthermore, as both inventions are 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein applying the pressure driving signal to the second sensing electrodes comprises: periodically applying a first pressure driving signal in units of a plurality of idle times, and when an external pressure is detected by the pressure driving signal, applying a second pressure driving signal for each of all of the idle times until before a subsequent first pressure driving signal is applied (Figure 9; paragraph 18-22, 27-29; force sensing sub periods occur between all touch sensing sub periods).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein applying the pressure driving signal to the second sensing electrodes comprises: applying a first pressure driving signal at arbitrary idle times; and when an external pressure is detected by the pressure driving signal, applying a second pressure driving signal for each of all of the idle times until before a subsequent first pressure driving signal is applied (Figure 9; paragraph 18-22, 27-29; each force measurement signal can be seen as applicable to an arbitrary idle time).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein when the touch driving signal is applied to the sub-electrodes, a first capacitor is formed by the sub-electrodes and the second sensing electrodes (paragraph 21).

Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein when the pressure driving signal is applied to the second sensing electrodes, a second capacitor is formed by the second sensing electrodes and an electrode layer overlapping the second sensing electrodes (paragraph 19-21).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein a second capacitance of the second capacitor is changed by external pressure (paragraph 19-21).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/Primary Examiner, Art Unit 2624